CONFESSION OF ERROR

SHEPHERD, J.
Based on the State’s proper and commendable confession of error, we reverse the adjudications of delinquency for fleeing from a police officer and resisting an officer with violence, and remand for a new adjudicatory hearing. See J.R. v. State, 923 So.2d 1269, 1275 (Fla. 1st DCA 2006) (holding that “the rule of sequestration does not authorize excluding a juvenile’s parents from hearings in juvenile delinquency proceedings”); see also L.E.D. v. State, 48 So.3d 167 (Fla. 4th DCA 2010).
Reversed and remanded.